DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 31, 2022 has been entered.
Claims 1 and 3-16 are pending, claims 1, 3-5, 7 and 14-16 are amended, and claim 2 is cancelled.
	
Drawings
The drawings were received on May 31, 2022.  These drawings are acceptable.

Response to Amendment
Claim 5 is amended to overcome the claim objection; therefore, the objection is withdrawn.
Claims 1, 14 and 16 are amended to overcome the 35 USC 112(b) rejections; therefore, the rejections are withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 2017/0003079, herein Sun).
In regards to claim 1, Sun discloses
A cooling system (Figs.1-11), comprising:
a heat transfer structure comprising a hot tube bank (conduits 104);
a plurality of particles (115, 117) surrounding the hot tube bank;
a screen (116) containing the plurality of particles surrounding the hot tube bank;
a particle storage zone (101) below the hot tube bank; and
a transport system (118, 208) for moving the plurality of particles from the particle storage zone to the top of the heat transfer structure to allow the plurality of particles to flow through and recirculate through the heat transfer structure (Figs.1 and 11).
In regards to claim 3, Sun discloses that the particle storage zone is below grade (Fig.1).
In regards to claim 4, Sun discloses that the particle storage zone comprises a particle storage bin (Fig.1).
In regards to claim 5, Sun discloses that the particle storage bin is hyperbolic in shape (Figs.9 and 11).
In regards to claim 6, Sun discloses that the particle storage bin comprises one or more internal surfaces (side walls) to passively conduct heat to external surfaces that can radiate the heat away to the environment.
In regards to claim 7, Sun discloses that the heat transfer structure comprises a tube bank (Fig.2).
In regards to claim 8, Sun discloses a fan (109) disposed on the heat transfer structure.
In regards to claim 9, Sun discloses that the transport system comprises an elevator (Fig.11, cable 208 provides an elevator for moving the particles).
In regards to claim 10, Sun discloses that the transport system comprises a conveyor belt (paragraph 150).
In regards to claim 11, Sun discloses that the heat transfer structure is a shell and plate heat exchanger (Fig.41).
In regards to claim 12, Sun discloses that the heat transfer structure is a fluidized-bed heat exchanger (Fig.1-11).
In regards to claim 14, Sun discloses
A cooling method (Figs.1-11), comprising:
bringing a plurality of moving particles (115, 117) in contact with a heat transfer surface of a member (104) by allowing the particles to fall under gravity adjacent to the heat transfer surface to remove heat from a hot fluid (113) in contact with another surface of the member (interior of the conduit);
cooling the plurality of moving particles with ambient air (via fan 109) as the plurality of particles are removing heat from the hot fluid; and
recirculating the plurality of particles after they fall under gravity to bring the plurality of particles again in contact with the heat transfer surface (Fig.1).
In regards to claim 15, Sun discloses storing at least a portion of the plurality of particles (Fig.1, in container 101).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Maryamchik et al. (US 2014/0311479, herein Maryamchik).
In regards to claim 13, Sun does not disclose that the cooling system is connected to a concentrated solar power system.
Maryamchik teaches a cooling system (Fig.1, 150) employing a plurality of particles (104), wherein the cooling system is connected to a concentrated solar power system (130, paragraph 9) for harnessing the sun’s energy as to produce green electricity
(paragraph 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sun’s cooling system to be connected to a concentrated solar power system, as taught by Maryamchik, for harnessing the sun’s energy as to produce green electricity.
In regards to claim 16, Sun discloses
A system (Figs.1-11) comprising:
a cooling system (Figs.1-11), wherein the cooling system comprises:
a tube bank (104) comprising a heat transfer structure comprising first and second heat transfer walls (external and internal walls of the conduits 104) having corresponding first and second heat transfer surfaces;
a plurality of particles (115, 117) in contact with the first and second heat transfer surfaces;
a screen (side walls of the structure 106) in contact with the plurality of particles that allows ambient air to contact the particles (via fan 109); and
a transport system (118, 208) for recirculating the plurality of particles through the heat transfer structure;
wherein the plurality of particles remove heat from the tube bank (paragraphs 100 and 108).
Sun does not disclose that the system comprises a solar receiver.
Maryamchik teaches a cooling system (Fig.1, 150) employing a plurality of particles (104), wherein the cooling system is connected to a concentrated solar power system (130, paragraph 9) for harnessing the sun’s energy as to produce green electricity
(paragraph 2).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Sun’s system to include a solar receiver, as taught by Maryamchik, for harnessing the sun’s energy as to produce green electricity.

Response to Arguments
Applicant’s arguments with respect to claims 1, 14 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763